Case 16-38271        Doc 49     Filed 04/16/19     Entered 04/16/19 13:13:43          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 38271
         Michael Hunter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/05/2016.

         2) The plan was confirmed on 03/29/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/17/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/17/2018, 01/07/2019.

         5) The case was Dismissed on 01/16/2019.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-38271            Doc 49       Filed 04/16/19    Entered 04/16/19 13:13:43                Desc         Page 2
                                                       of 4



 Receipts:

          Total paid by or on behalf of the debtor                 $20,150.00
          Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                       $20,150.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,410.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $890.49
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,300.49

 Attorney fees paid and disclosed by debtor:                      $590.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal       Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 Alzein Medical LTD                   Unsecured         200.00           NA              NA            0.00        0.00
 American InfoSource LP               Unsecured           0.00        610.36          610.36           0.00        0.00
 American Medical Coll. Agency        Unsecured         146.00           NA              NA            0.00        0.00
 Capital One Auto Finance             Unsecured           0.00        198.44          198.44           0.00        0.00
 Capital One Auto Finance             Secured       19,685.47     16,500.00        16,500.00      5,993.06    1,146.26
 Capital One Auto Finance             Unsecured            NA     11,785.88        11,785.88           0.00        0.00
 Cavalry SPV I LLC                    Unsecured      1,617.14       1,617.14        1,617.14           0.00        0.00
 CELTIC BANK/Contfinco                Unsecured         209.00           NA              NA            0.00        0.00
 Cook County Treasurer                Secured             0.00           NA              NA            0.00        0.00
 Department Of Education              Unsecured     36,186.00     36,667.99        36,667.99           0.00        0.00
 Educational Credit Management Corp   Unsecured           0.00    81,400.38        81,400.38           0.00        0.00
 Evergreen Orthopedics, S.C.          Unsecured          40.00           NA              NA            0.00        0.00
 Internal Revenue Service             Priority       2,883.00       2,959.76        2,959.76          68.00        0.00
 Internal Revenue Service             Unsecured           0.00        116.76          116.76           0.00        0.00
 Internal Revenue Service             Unsecured           0.00           NA              NA            0.00        0.00
 Jefferson Capital Systems LLC        Unsecured         100.00        750.90          750.90           0.00        0.00
 JP Morgan Chase Bank NA              Secured       15,013.18     12,575.00        12,575.00      4,570.48      873.42
 JP Morgan Chase Bank NA              Unsecured            NA       2,056.13        2,056.13           0.00        0.00
 Kidanu Birhanu MD, SC                Unsecured         137.96           NA              NA            0.00        0.00
 Michet Dental Offices, PC            Unsecured          28.00           NA              NA            0.00        0.00
 Nationstar Mortgage LLC              Unsecured            NA            NA              NA            0.00        0.00
 Nationstar Mortgage LLC              Secured      180,454.11    194,935.89       194,935.89           0.00        0.00
 Navient Solutions INC                Unsecured           0.00           NA              NA            0.00        0.00
 Pain Treatment Centers of Illinois   Unsecured          50.00           NA              NA            0.00        0.00
 Peritus Portfolio Services           Unsecured            NA         417.08          417.08           0.00        0.00
 Peritus Portfolio Services           Secured        8,818.39       7,375.00        7,375.00      2,686.29      512.00
 Portfolio Recovery Associates        Unsecured         574.27        609.27          609.27           0.00        0.00
 Portfolio Recovery Associates        Unsecured         113.99        113.99          113.99           0.00        0.00
 Portfolio Recovery Associates        Unsecured         456.15        456.15          456.15           0.00        0.00
 Portfolio Recovery Associates        Unsecured         746.04        895.47          895.47           0.00        0.00
 Radiology Imaging Specialists        Unsecured          44.19           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-38271             Doc 49   Filed 04/16/19    Entered 04/16/19 13:13:43                 Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim        Principal       Int.
 Name                                 Class    Scheduled        Asserted      Allowed         Paid          Paid
 Resurgent Capital Services        Unsecured         254.00          265.05        265.05           0.00        0.00
 TD BANK USA/Targetcred            Unsecured         467.00             NA            NA            0.00        0.00
 USAA Federal Savings              Unsecured         250.00             NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $194,935.89                $0.00                  $0.00
       Mortgage Arrearage                                      $0.00                $0.00                  $0.00
       Debt Secured by Vehicle                            $36,450.00           $13,249.83              $2,531.68
       All Other Secured                                       $0.00                $0.00                  $0.00
 TOTAL SECURED:                                          $231,385.89           $13,249.83              $2,531.68

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00               $0.00                 $0.00
        Domestic Support Ongoing                                  $0.00               $0.00                 $0.00
        All Other Priority                                    $2,959.76              $68.00                 $0.00
 TOTAL PRIORITY:                                              $2,959.76              $68.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                             $137,960.99                   $0.00                $0.00


 Disbursements:

           Expenses of Administration                             $4,300.49
           Disbursements to Creditors                            $15,849.51

 TOTAL DISBURSEMENTS :                                                                            $20,150.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-38271        Doc 49      Filed 04/16/19     Entered 04/16/19 13:13:43            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
